Filed pursuant to Rule 424(b)(4) Registration No. 333-212995 805,000 Shares Common Stock This prospectus relates to the offer for sale of 805,000 shares of common stock, par value $0.001 per share, by the existing holders of the securities named in this prospectus, referred to as selling stockholders throughout this prospectus. We will not receive any of the proceeds from the sale of common shares by the selling stockholders named in this prospectus. The distribution of securities offered hereby may be effected in one or more transactions that may take place on The NASDAQ Capital Market, including ordinary brokers’ transactions, privately negotiated transactions or through sales to one or more dealers for resale of such securities as principals, at market prices prevailing at the time of sale, at prices related to such prevailing market prices or at negotiated prices. Usual and customary or specifically negotiated brokerage fees or commissions may be paid by the selling stockholders. Our common stock is presently quoted on The Nasdaq Capital Market under the symbol “TWER”. OnSeptember 15, 2016, the last reported sale price for our common stock on The Nasdaq Capital Market was $1.82 per share. The selling stockholders and intermediaries through whom such securities are sold may be deemed “underwriters” within the meaning of the Securities Act of 1933, as amended, with respect to the securities offered hereby, and any profits realized or commissions received may be deemed underwriting compensation. We have agreed to indemnify the selling stockholders against certain liabilities, including liabilities under the Securities Act of 1933, as amended. On September 16, 2016, a registration statement under the Securities Act of 1933, as amended, with respect to our public offering underwritten by Laidlaw & Company (UK) Ltd., as the underwriter, of $4.0 million of our common stock was declared effective by the Securities and Exchange Commission. We received approximately $3,345,000 in net proceeds from the offering (assuming no exercise of the underwriters’ over-allotment option) after payment of underwriting discounts and commissions and estimated expenses of the offering (the “Laidlaw Offering”). Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 7 of this prospectus for a discussion of information that should be considered in connection with an investment in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is September 16, 2016. TABLE OFCONTENTS Page Prospectus Summary 1 Risk Factors 7 Cautionary Note Regarding Forward-Looking Statements and Industry Data 21 Use of Proceeds 22 Price Range of Common Stock and Related Matters 23 Dividend Policy 24 Capitalization 25 Selected Consolidated Financial Data 26 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Business 40 Management 47 Security Ownership of Certain Beneficial Owners and Management 60 Certain Relationships and Related Party Transactions 62 Description of Securities 62 Shares Registered for Resale 67 Selling Stockholders 69 Plan of Distribution 71 Legal Matters 73 Experts 74 Where You Can Find More Information 75 Index to Financial Statements 76 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The selling stockholders are offering to sell shares of our common stock and seeking offers to buy shares of our common stock only in jurisdictions where such offers and sales are permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. i PROSPECTUSSUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information that you should consider in making your investment decision. Before investing in our common stock, you should carefully read this entire prospectus, including ourfinancial statements and the related notes and the information set forth under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in each case included elsewhere in this prospectus. Unless the context otherwise requires, references to “we,” “our,” “us,” or the “Company” in this prospectus mean Towerstream Corporation on a consolidated basis with its wholly-owned subsidiaries. Towersteam Corporation Towerstream Corporation is primarily a provider of fixed wireless services to businesses in twelve major urban markets across the U.S. During its first decade of operations, the Company's business activities were focused on delivering fixed wireless broadband services to commercial customers over a wireless network transmitting over both regulated and unregulated radio spectrum. The Company's fixed wireless service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. The Company provides services to business customers in New York City, Boston, Chicago, Los Angeles, San Francisco, Seattle, Miami, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. The Company's "Fixed Wireless Services Business" ("Fixed Wireless" or "FW") has historically grown both organically and through the acquisition of five other fixed wireless broadband providers in various markets. The Company's traditional fixed wireless business delivers high volume broadband to clients through a radio receiver/transmitter on each client’s building which is dedicated solely to the Company’s clients in such building. Beginning in the first half of 2014, the Company shifted its sales and marketing strategy to focus on its fixed wireless On-Net platform, which allows one radio receiver/transmitter to service multiple clients per building. Under its On-Net platform, the Company is able to connect, or “light”, the entire building at once and at a cost similar to what was traditionally required for one high bandwidth customer requiring point-to-point equipment. This can be accomplished, in part, because the capabilities of the equipment installed by the Company have improved even as the cost has decreased. As a result, Towerstream is able to leverage the initial installation cost to serve the entire building tenant base.In place of a wireless install for every single customer, Towerstream now only has to install the wireless portion of the install once.Subsequent customers are connected by simply running a wire to the common space in the building where the wireless service terminates. Additionally, instead of having multiple antennas on both the customer building and the Points-of-Presence (“PoP” or “Company Locations”), there generally needs to be only one antenna on each location. Currently Towerstream is offering 20M, 50M, 100M and up to 1000M bandwidth denominations. This unique portfolio of bandwidth services is able to go up and down existing markets from small business to Fortune 500 companies. Such service is as fast as fiber and equally as stable. Towerstream exited its capital intensive shared wireless business, which was operated through its subsidiary Hetnets Tower Corporation, at the end of 2015, secured a long term revenue and cash flow generating agreement with Time Warner Cable which purchased the Hetnets business and assumed all liabilities associated with it, and realized substantial write-downs from discontinued operations related to this sale which impacted stockholders equity in the fourth quarter of 2015 and the first quarter of 2016. However, on August 9, 2016, the Company reported results for the second quarter ended June 30, 2016 which included: a) Sales of $6.9 million, an increase over the $6.7 million reported for the preceding quarter and the first time the Company reported quarter-over-quarter growth since late 2013; b) A 48% increase in its On-Net customer base compared to the preceding quarter; c) Operating expenses, excluding depreciation and amortization, of $6.9 million, a reduction compared to the $7.9 million reported for the preceding quarter; d) Positive Adjusted EBITDA* of $414 thousand representing almost a $1.0 million upswing compared to the preceding quarter; and e) Cash burn of $1.9 million, a significant reduction compared to the $5.5 million reported for the preceding quarter. f) A total of 267 buildings "On Net" as of June 30, 2016 and sufficient equipment inventory on hand to bring an additional 300 buildings “On-Net” at significantly reduced capital expenditure costs compared to previous installations. * Adjusted EBITDA, a non-GAAP measurement, represents income (loss) before interest, taxes, depreciation, amortization, stock-based compensation and non-recurring income and expense amounts. This amount was computed by starting with the $3,075 thousand loss reported on a GAAP basis for the quarter ended June 30, 2106 and then adding back $3,044 thousand in depreciation and amortization, $322 thousand in non-recurring expenses, $142 thousand in stock-based compensation, and $4 thousand in other expenses and then subtracting $23 thousand in deferred rent resulting in $414 thousand in Adjusted EBITDA. 1 Our Networks The foundation of our networks consists of PoPs which are generally located on very tall buildings in each urban market. We enter into long term lease agreements with the owners of these buildings which provide us with the right to install communications equipment on the rooftop. We deploy this equipment in order to connect customers to the Internet or to pass small cell signals to carriers and other service providers. Each PoP is "linked" to one or more other PoPs to enhance redundancy and ensure that there is no single point of failure in the network. One or more of our PoPs are located in buildings where national Internet service providers such as Cogent or Level 3 are located, and we enter into IP transit or peering arrangements with these organizations in order to connect to the Internet. Each PoP has a coverage area averaging approximately six miles. Our PoPs are utilized by both our Fixed Wireless and Shared Wireless Infrastructure segments. Our network does not depend on traditional copper wire or fiber connections which are the backbone of many of our competitors' networks. We believe this provides us with an advantage because we may not be significantly affected by events such as natural disasters and power outages. Markets We launched our fixed wireless business in April 2001 in the Boston and Providence markets. In June 2003, we launched service in New York City and followed that with our entry into the Chicago, Los Angeles, San Francisco, Miami and Dallas-Fort Worth markets at various times through April 2008. Philadelphia was our last market launch in November 2009. We entered the Seattle, Las Vegas-Reno, and Houston markets through acquisitions of service providers based in those markets. We also expanded our market coverage and presence in Boston, Providence, and Los Angeles through acquisitions. We determine which geographic markets to enter by assessing criteria in four broad categories. First, we evaluate our ability to deploy our service in a given market after taking into consideration our spectrum position, the availability of towers and zoning constraints. Second, we assess the market by evaluating the number of competitors, existing price points, demographic characteristics and distribution channels. Third, we evaluate the economic potential of the market, focusing on our forecasts of revenue opportunities and capital requirements. Finally, we look at market clustering opportunities and other cost efficiencies that might be realized. Based on this approach, as of June 30, 2016, we offered wireless broadband connectivity in 12 markets, of which ten are in the top 20 metropolitan areas in the United States based on the number of small to medium businesses in each market. These ten markets cover approximately 50% of small and medium businesses (5 to 249 employees) in the United States. Competitive Strengths Even though we face substantial existing and prospective competition, we believe that we have a number of competitive advantages that allow us to retain existing customers and attract new customers over time. Reliability Our network was designed specifically to support wireless broadband services. The networks of cellular, cable and DSL companies rely on infrastructure that was originally designed for non-broadband purposes. We also connect our customers to our Wireless Ring in the Sky which has no single point of failure. This ring is fed by multiple national Internet providers located at opposite ends of our service cities and connected to our national ring which is fed by multiple leading carriers. We believe that we are the only wireless broadband provider that offers true separate egress for true redundancy. With DSL and cable offerings, the wireline connection can be terminated by one backhoe swipe or switch failure. Our Wireless Ring in the Sky is not likely to be affected by backhoe or other below-ground accidents or severe weather. As a result, our network has historically experienced reliability rates of approximately 99%. Flexibility Our wireless infrastructure and service delivery enables us to respond quickly to changes in a customer’s broadband requirements. We offer bandwidth options ranging from 0.5 megabits per second up to 1.5 gigabit per second. We can usually adjust a customer’s bandwidth remotely and without having to visit the customer location to modify or install new equipment. Changes can often be made on a same day basis. 2 Timeliness We have demonstrated the capability toinstall a new customer and begin delivering Internet connectivity within 3 to 5 business days after receiving a customer’s order. Many of the larger telecommunications companies can take 30 to 60 days to complete an installation. The timeliness of service delivery has become more important as businesses conduct more of their business operations through the Internet. Value We own our entire network which enables us to price our services lower than most of our competitors. Specifically, we are able to offer competitive prices because we do not have to buy a local loop charge from the telephone company. Efficient Economic Model We believe our economic model is characterized by low fixed capital and operating expenditures relative to other wireless and wireline broadband service providers. We own our entire network which eliminates costs involved with using leased lines owned by telephone or cable companies. Our network is modular. Coverage is directly related to various factors including the height of the facility we are on and the frequencies we utilize. The average area covered by a PoP is a six-mile radius. Prime Real Estate Locations We have secured long term lease agreements for prime real estate locations in the twelve markets in which we have built our fixed wireless network. These locations are some of the tallest buildings in each city which facilitates our ability to deliver Internet connectivity to customer locations where line of sight is not available to our competitors. Corporate History and Information We were organized in the State of Nevada in June2005. In January2007, we merged with and into a wholly-owned Delaware subsidiary for the sole purpose of changing our state of incorporation to Delaware. In January2007, a wholly-owned subsidiary of ours merged with and into a private company formed in 1999, Towerstream Corporation, with Towerstream Corporation being the surviving company. Upon closing of the merger, we discontinued our former business and succeeded to the business of Towerstream Corporation as our sole line of business. At the same time, we also changed our name to Towerstream Corporation and our subsidiary, Towerstream Corporation, changed its name to Towerstream I, Inc. Our principal executive offices are located at 88 Silva Lane, Middletown, Rhode Island, 02842.Our telephone number is (401) 848-5848. The Company’s website address is http://www.towerstream.com .Information contained on the Company’s website is not incorporated into this prospectus. Recent Warrant Exchange On September 14, 2016, in connection with obtaining the required approval of the investors in our June 2016 financing to the LaidlawOffering, we entered into separate exchange agreements with the holders of all of the warrants issued in our June 2016 and July 2016 financings. Under the terms of the exchange agreements, each investor exchanged its respective warrants (an aggregate of 973,214 warrants), without the payment of any exercise price therefore, and relinquished any and all other rights it may have under the warrants, for an aggregate of 680,000 shares of the Company’s newly authorized shares of Series C Convertible Preferred Stock . We have agreed to register for resale the shares of common stock underlying the Series C Convertible Preferred Stock, which we are effecting concurrently with the LaidlawOffering. Each share of Series C Convertible Preferred Stock has a liquidation value of $0.001 and is convertible into one share of common stock, subject to adjustments for stock dividends, stock splits and similar corporate actions. The Company is prohibited from effecting the conversion of a holder’s Series C Convertible Preferred Stock to the extent that, as a result of such exercise, such holder would beneficially own more than 9.99% of the number of shares of common stock outstanding immediately after giving effect to the issuance of shares of common stock upon such conversion. The Series C Convertible Preferred Stock shall rank senior to the Series A Preferred Stock and the Company’s Common Stock. 3 Summary of the Offering Common stock offered by the selling stockholders 805,000 shares of our common stock to be offered by the selling stockholders, including 680,000 shares of common stock issuable upon the conversion of 680,000 shares of Series C Convertible Preferred Stock Common stock to be outstanding after this offering 8,318,759 shares of common stock ( includes 680,000 shares of common stock issuable upon the conversion of 680,000 shares of Series C Convertible Preferred Stock and 2,962,963 shares of common stockissued in the Laidlaw Offering) Offering price All or part of the shares of common stock offered hereby may be sold from time to time in amounts and on terms to be determined by the selling stockholders at the time of sale Use of proceeds We will not receive any of the proceeds from the sale of the shares of common stock by the selling stockholders named in this prospectus Risk factors See “Risk Factors” beginning on page7 of this prospectus and the other information included in this prospectus for a discussion of factors you should carefully consider before investing in our securities NASDAQ trading symbol TWER The number of shares of common stock shown above to be outstanding after this offering is based on 4 ,675,796 shares outstanding as of September 14, 2016, and excludes as of that date: ● 180,000 shares of our common stock issuable upon exercise of outstanding warrants at a weighted average exercise price of$16.87 per share as of September 14, 2016; ● shares of our common stock issuable upon exercise of outstanding options at a weighted average exercise price of$11.05 per share as ofSeptember 14, 2016; and ● 66,775shares of our common stock reserved for issuance under our equity incentive plans. Unlessotherwise indicated, the information in this prospectus gives effect to the 1 for 20 reverse split of our common stock effected on July 7, 2016 and assumes no exercise by the underwriters of the overallotment option. 4 SUMMARY CONSOLIDATED FINANCIAL DATA The following table includes (i) summary consolidatedstatement of operations data for the years ended December 31, 2013, 2014, and 2015 and the three and six months ended June 30, 2015 and 2016 and (ii) summary consolidated balance sheet data as of December 31, 2014 and 2015 and June 30, 2016 (unaudited), derived from our audited and unaudited consolidated financial statements and related notes included elsewhere in this prospectus. This table also includes (i) summary consolidatedstatement of operations data for the years ended December 31, 2011 and 2012 and (ii) summary consolidated balance sheet data as of December 31, 2011, 2012, and 2013, 2014and June 30, 2015 (unaudited), derived from our audited and unaudited consolidated financial statements which are not included in this prospectus. Our financial statements are prepared and presented in accordance with generally accepted accounting principles in the United States. The results indicated below are not necessarily indicative of our future performance. Certain operating expenses in these financial statements have been reclassified to conform to the presentation in the current condensed consolidated financial statements. These reclassifications had no impact upon the previously reported net losses. You should read this information together with the sections entitled “Capitalization”, “Management’s Discussion and Analysis of Financial Conditionand Results of Operations”,“Selected Consolidated Financial Data”,and our consolidated financial statements and related notes included elsewhere in this prospectus. Years ended December 31, Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ 26,494,737 $ 32,279,430 $ 31,892,584 $ 29,936,181 $ 27,905,023 $ Operating expenses: Infrastructure and access 8,931,312 13,265,422 10,040,584 9,946,602 10,389,660 Depreciation and amortization 9,138,318 13,634,294 11,842,795 9,681,631 9,643,583 Network operations 4,648,435 6,904,187 5,225,772 5,176,857 5,407,454 Customer support 2,067,054 3,070,137 2,323,783 2,302,032 2,404,573 Sales and marketing 4,613,836 6,852,798 5,186,875 5,138,325 5,367,205 General and administrative 6,260,310 9,298,258 6,971,966 7,282,523 Total Operating Expenses 35,659,265 53,025,096 41,672,672 39,217,413 40,494,997 Operating Loss ) Other income (expense): Interest, net 35,486 ) Gain on business acquisitions 2,231,534 ) 1,004,099 - Other ) ) - Total other income 2,257,439 ) 786,358 ) Loss before income taxes ) (Provision for) benefit from income taxes ) 37,562 - Loss from continuing operations ) Loss from discontinued operations: Operating Loss - - ) Gain on Sale of assets - Total loss from discontinued operations - - ) Net Loss $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Net loss per share - Basic and diluted Continuing operations $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Discontinued operations - - ) Total net loss per share - Basic and diluted $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Weighted average common shares outstanding 2,375,293 2,721,709 3,259,066 3,340,188 3,396,583 As of December 31, As of June 30, (unaudited) (unaudited) Cash and cash equivalents $ 44,672,587 $ 15,152,226 $ 28,181,531 $ 38,027,509 $ 15,116,531 $ $ Working capital $ 40,231,504 $ 7,399,143 $ 23,697,158 $ 35,067,152 $ 13,506,611 $ $ Total assets $ 83,636,896 $ 67,109,714 $ 74,917,467 $ 82,321,838 $ 47,029,839 $ $ Non-current debt and other liabilities $ 835,859 $ 2,688,775 $ 2,802,018 $ 35,162,108 $ 35,527,976 $ $ Stockholders’ equity (Deficit) $ 77,144,910 $ 57,803,908 $ 66,093,941 $ 41,962,027 $ 2,545,687 $ $ ) 5 PROFORMA BALANCE SHEET AS OF JUNE 30, 2016 (UNAUDITED) As of June 30, 2016 Reported Pro Forma Pro Forma Adjustments As Adjusted ASSETS Current assets: Cash and cash equivalents $ 9,977,495 1,250,000 (2) $ 11,227,495 Other current assets - Continuing operations 1,166,800 1,166,800 Other current assets - Discontinued operations 238,050 238,050 Total current assets 11,382,345 12,632,345 Non-current assets: Property and equipment, net 18,545,590 18,545,590 Intangible assets, net 4,488,256 4,488,256 Goodwill 1,674,281 1,674,281 Other non-current assets 388,930 388,930 Total non-current assets 25,097,057 25,097,057 Total assets $ 36,479,402 $ 37,729,402 LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities: Current liabilities: Continuing operations $ 3,844,581 3,844,581 Discontinued operations 3,007,180 3,007,180 Total current liabilities 6,851,761 6,851,761 Non-current liabilities: Long-term debt, net of debt discount and deferred financing costs of $2,868,708 34,627,096 34,627,096 Other non-current liabilities 1,472,272 1,472,272 Total non-current liabilities 36,099,368 36,099,368 Total liabilities 42,951,129 42,951,129 Stockholders’ Deficit: Preferred stock - 680 (3) 680 Common stock 4,103 2 (1) 4,551 446 (2) Additional paid-in capital 161,466,749 (2 )(1) 162,715,621 1,249,554 (2) (680 )(3) Accumulated deficit (167,942,579 ) (167,942,579 ) Total stockholders’ deficit (6,471,727 ) (5,221,727 ) Total liabilities and stockholders’ deficit $ 36,479,402 $ 37,729,402 Pro Forma Adjustments: 1) Issuance of shares on July 7, 2016 in connection with reverse stock split 2) Issuance of 892,857 Preferred Series B shares on July 7, 2016 for net proceeds of $1,250,000 which was subsequently completely converted into 446,429 common shares (Amount of shares adjusted for the reverse stock split on July 7, 2016) 3) Issuance of 680,000 shares of Preferred Series C on September 14, 2016 in connection with the exchange of certain warrants for common shares 6 RISK FACTORS Investing in our common stock involves a high degree of risk. Prospective investors should carefully consider the risks described below and other information contained in this prospectus, including our financial statements and related notes before purchasing shares of our common stock. There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals. If any of these risks actually occurs, our business, financial condition or results of operations may be materially adversely affected. In that case, the trading price of our common stock could decline and investors in our common stock could lose all or part of their investment. Risks Relating to Our Financial Condition We believe we will need to raise additional capital and we may not be able to obtain additional financing to fund our operations on terms acceptable to us or at all . In addition to the net proceeds from the LaidlawOffering, we believe we will need to raise additional funds in the future. There can be no assurance that sufficient debt or equity financing will be available at all or, if available, that such financing will be at terms and conditions acceptable to us. Should we fail to obtain additional debt financing or raise additional capital, we may not be able to achieve our longer term business objectives and may face other serious adverse consequences. If we raise additional funds by issuing equity securities or convertible debt, investors may experience significant dilution of their ownership interest, and the newly-issued securities may have rights senior to those of the holders of our common stock. If we raise additional funds by obtaining loans from third parties, the terms of those financing arrangements may include negative covenants or other restrictions on our business that could impair our operational flexibility and may require us to provide collateral to secure the loan. In addition, in a liquidation, debtholders will be entitled to repayment before any proceeds can be paid to our stockholders. We have a history of operating losses and expect to continue incurring losses for the foreseeable future. Our net losses for the fiscal years ending December 31, 2015, 2014, 2013 and the six months ending June 30, 2016, 2015 and 2014 were $40,482,802, $27,591,750, $24,775,289, $11,723,848, $17,773,877, and $12,904,413, respectively. We cannot anticipate when, if ever, our operations will become profitable. We expect to incur significant net losses as we develop our network, expand our markets, undertake acquisitions, acquire spectrum and pursue our business strategy. We intend to invest significantly in our business before we expect cash flow from operations to be adequate to cover our operating expenses. If we are unable to execute our business strategy and grow our business, either as a result of the risks identified in this section or for any other reason, our business, prospects, financial condition and results of operations will be adversely affected. Cash and cash equivalents represent one of our largest assets and we may be at risk of being uninsured for a large portion of such assets. As of June 30, 2016, we had approximately $10.0 millionin cash and cash equivalents with two large financial banking institutions.At times, our cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. If the institution at which we have placed our funds were to become insolvent or fail, we could be at risk for losing a substantial portion of our cash deposits, or incur significant time delays in obtaining access to such funds.In light of the limited amount of federal insurance for deposits, even if we were to spread our cash assets among several institutions, we would remain at risk for the amount not covered by insurance. Our growth may be slowed if we do not have sufficient capital. The continued growth and operation of our business may require additional funding for working capital, debt service, the enhancement and upgrade of our network, the build-out of infrastructure to expand our coverage, possible acquisitions and possible bids to acquire spectrum licenses.We may be unable to secure such funding when needed in adequate amounts or on acceptable terms, if at all. To execute our business strategy, we may issue additional equity securities in public or private offerings, potentially at a price lower than the market price at the time of such issuance. Similarly, we may seek debt financing and may be forced to incur significant interest expense. If we cannot secure sufficient funding, we may be forced to forego strategic opportunities or delay, scale back or eliminate network deployments, operations, acquisitions, spectrum bids and other investments. 7 We are required to obtain the consent of certain existing investors to future financings through December 19, 2016, which may hinder our ability to obtain future financing. Until December 19, 2016, without the prior written consent of certain investors in our June 2016 offering, subject to certain exceptions, the Company shall notissue any common stock or securities convertible into or exercisable for shares of common stock (or modify any of the foregoing which may be outstanding) to any person or entity. In order to obtain these investors’ consent for the LaidlawOffering and any future offerings prior to December 19, 2016, the Company had to provide concessions and may be required for future financings to provide them with concessions on terms that are unfavorable to the Company and there is no guarantee that the Company will be able to obtain these investors’ consent at all. If the Company is unable to obtain additional capital, the Company may need to curtail or cease its operations and implement a plan to extend payables or reduce overhead until sufficient additional capital is raised to support further operations.There can be no assurance that such a plan will be successful. There is substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. The Company’s condensed consolidated financial statements for the three and six months ended June 30, 2016 have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of June 30, 2016, the Company had cash and cash equivalents of approximately $10.0 million and working capital of approximately $4.5 million. The Company hasincurred significant operatinglosses since inception and continues to generate losses from operations and as of June 30, 2016, the Company had an accumulated deficit of $167.9 million. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset amounts or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Historically, the Company has financed its operation through private and public placement of equity securities, as well as debt financing and capital leases. The Company’s ability to fund its longer term cash requirements is subject to multiple risks, many of which are beyond its control. The Company intends to raise additional capital, either through debt or equity financings or through the potential sale of the Company’s assets in order to achieve its business plan objectives. Management believes that it can be successful in obtaining additional capital; however, no assurance can be provided that the Company will be able to do so. There is no assurance that any funds raised will be sufficient to enable the Company to attain profitable operations or continue as a going concern. To the extent that the Company is unsuccessful, the Company may need to curtail or cease its operations and implement a plan to extend payables or reduce overhead until sufficient additional capital is raised to support further operations.
